1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some of the allowable subject matter directed towards the microcontroller is configured to preserve at least a portion of the audio data in the cache portion of the memory extending from a point before receipt of the trigger circuit enablement upon each enabling of the trigger circuit.  Furthermore, adding a limitation directed towards smart device features of basic voice command recognition and transcription is disclosed in CHAUDHRI et al. (US Pub. No. 2017-0336926), and would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 48-48, 69-70 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 48-48, 69-70, a communication interface configured to output is considered to read on Fig. 1 communication interface 114.

Examiner note:  “the microcontroller configured to read” is not deemed to invoke 112(f) because ‘microcontroller’ is not considered a generic placeholder.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 16-17, 23-24, 26-27, 31-32, 48-49, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over LASKA et al. (Pub. No:  US 2016-0316176) in view of FAZEL (Pub. No.: US 2015-0168979).

As per Claim 1 LASKA discloses An event marking device, comprising (Figs. 6-7 system combination of video server and at least the event marking device of smartphone Fig. 7 [Abstract] [0163][0167]): 
a housing (smartphone housing of client device 504 in Fig. 5, 7); a microcontroller disposed in the housing (smartphone housing of client device 504 in Fig. 5, 7 CPU 720); a memory disposed in the housing and operatively coupled to the microcontroller (smartphone housing of client device 504 in Fig. 5, 7 CPU 720 and memory 706 coupled by at least 708 [0119]); 
a communication interface disposed in the housing and operatively to the microcontroller (client device  504 in Fig. 5, 7 CPU 720 and memory 706 at least to network interface 704 and communication to UI and I/O devices user input 710 [0119] [0125]); 
and a trigger circuit disposed in the housing, operatively coupled to the microcontroller, and arranged to be enabled by a user (microcontroller CPUs 702 and circuit trigger signal detection 931 within housing of smartphone in at least Fig. 7, 9A user UI interface 710 and web browser 724 for sending trigger signal commands for selecting event filters that control event marking, reviewing motion events and editing the event categories and creating new events for marking [0119-0120] [0163] – tap gesture Fig. 9G causing a trigger signal detection 931 for 504 smart phone [0167] [0298]); 
receiving each instance of the user enabling the trigger circuit (in at least Fig. 7, 9A, 9G user instance touch and voice commands for client device 504 [0119] as the event marking device for selecting event filters that control event marking, reviewing motion events and editing the event categories and creating new events for marking [0119-0120] [0163]); 
and wherein the microcontroller is configured to read the real-time data from the memory and output the real-time data via the communication interface when the communication interface is operatively coupled to an external device (Fig. 7, 9A, 9G read real time data from remote sensors and monitoring devices communicated to the client device 504 – in the client/server system that include device components memory, controller, UI from user and output to at least the smartphone client 504 - data received from various sensors by way of server system for communicating remote external monitoring devices and sensor as shown in at least Fig. 1 -  [0007-0009] [0119] [0125-0127] [0163]). 
a real-time clock disposed in the housing and operatively coupled to the microcontroller (Figs. 2-3 system housing 200 – microcontroller housing 215 [0015] at least the function to control clock [0027-0029]); wherein the microcontroller is configured to read the real-time clock and write a corresponding real-time datum in the memory upon receiving each instance (Figs. 2-3 microcontroller and related processors at least the functions to control clock – read and write data real time after command operations instances – user determined memory locations – and timing operations control read / write functions [0027-0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a real-time clock disposed in the housing and operatively coupled to the microcontroller; wherein the microcontroller is configured to read the real-time clock and write a corresponding real-time datum in the memory upon receiving each instance taught by FAZEL into the system of LASKA and because of the benefit taught by FAZEL to disclose a computer device that accepts user input commands for controlling computer based and computer external devices and components which discloses clock signals and timing improvements whereby LASKA is directed towards a smart device that accepts user input commands for controlling computer based and computer external devices and components and would benefit from including precision components directed towards timing control to improve system feedback efficiency.

As per Claim 5 LASKA discloses The event marking device of claim 1, wherein the housing is configured to be carried by the user (Fig. 7 client side module 504 is a smart phone). 

As per Claim 6 LASKA discloses The event marking device of claim 1, wherein the housing is configured to be worn by the user (Fig. 7 client side module 504 may be a wearable device [0096]). 

As per Claim 16 LASKA discloses The event marking device of claim 1, further comprising 
a visible indicator operatively coupled to the microcontroller, the visible indicator capable of being energized to indicate readiness to accept trigger circuit enablement (visible to accept on UI of smartphone client 504 - circuit trigger signal detection 931 within housing of smartphone in at least Fig. 7, 9A user UI interface 710 and web browser 724 for sending trigger signal commands for selecting event filters that control event marking, reviewing motion events and editing the event categories and creating new events for marking [0119-0120] [0163] – tap gesture Fig. 9G causing a trigger signal detection 931 for 504 smart phone [0167] [0298]). 

As per Claim 17 LASKA discloses The event marking device of claim 1, further comprising a haptic indicator to provide indications to the user via haptic feedback (Figs. 7, 9D client device 504 vibration and audible tone notifications feedback [0163]). 

As per Claim 23 LASKA discloses A method, comprising (Figs. 7 [Abstract]): 
generating data with an event marking device (Fig. 7, 9A, 9G  data received from various sensors by way of server system for communicating remote external monitoring devices and sensor as shown in at least Fig. 1 -  [0007-0009] [0119] [0125-0127]); generating, with a trigger circuit of the event marking device (in at least Fig. 7, 9A user UI interface 710 and web browser 724 for sending trigger signal commands for selecting event filters that control event marking, reviewing motion events and editing the event categories and creating new events for marking [0119-0120] [0163] – tap gesture Fig. 9G causing a trigger signal detection 931 for 504 smart phone [0167] [0298]), a trigger signal (See said analysis for Claim 1); 
identifying, from the data with a microcontroller of the event marking device, a real time corresponding to a receipt of the trigger signal (in at least Fig. 7, 9A, 9G user instance touch and voice commands for client device 504 [0119] as the event marking device for selecting event filters that control ; 
writing, with the microcontroller, trigger signal data to a memory of the event marking device indicating the real time associated with receipt of the trigger signal (in at least Fig. 7, 9A user UI interface 710 and web browser 724 for sending trigger signal commands for selecting event filters that control event marking, reviewing motion events and editing the event categories and creating new events for marking [0119-0120] [0163] – tap gesture Fig. 9G causing a trigger signal detection 931 for 504 smart phone [0167] [0298]); 
and outputting, with a communication interface of the event marking device, the trigger event data to an external device (Fig. 7, 9A, 9G read real time data from remote sensors and monitoring devices communicated to the client device 504 – in the client/server system that include device components memory, controller, UI from user and output to at least the smartphone client 504 - data received from various sensors by way of server system for communicating remote external monitoring devices and sensor as shown in at least Fig. 1 -  [0007-0009] [0119] [0125-0127] [0163])
LASKA does not disclose but FAZEL discloses generating real-time clock data with a real-time clock (Figs. 2-3 microcontroller communicates to at control clock reset generates at some point timing data [0027-0029]); from the real-time clock data with a microcontroller (See said analysis for Claim 1) (The motivation that applied in Claim 1 applies equally to Claim 23)

As per Claim 24 LASKA discloses The method of claim 23, further comprising generating the trigger signal based on input received from a user (in at least Fig. 7, 9A user UI interface 710 and web browser 724 for sending trigger signal commands for selecting event filters that control event marking, reviewing motion events and editing the event categories and creating new events for marking [0119-0120] [0163] – tap gesture Fig. 9G causing a trigger signal detection 931 for 504 smart phone [0167] [0298]). 

As per Claim 26 LASKA discloses The method of claim 24, further comprising 
generating the trigger signal in response to receiving audible sounds via a microphone of the event marking device (in at least Fig. 7, 9A user voice commands via the microphone of client device 504 [0119] as the event marking device for selecting event filters that control event marking, reviewing motion events and editing the event categories and creating new events for marking [0119-0120] [0163]). 

As per Claim 27 LASKA discloses The method of claim 26, further comprising performing voice processing of the audible sounds (in at least Fig. 7, 9A user voice commands voice processing via client device 504 [0119] as the event marking device for selecting event filters that control event marking, . 

As per Claim 31 LASKA discloses The method of claim 23, further comprising sensing a motion of the event marking device and generating the trigger signal based on the motion (user motion of the smartphone user input for generating trigger - circuit trigger signal detection 931 within housing of smartphone in at least Fig. 7, 9A user UI interface 710 and web browser 724 for sending trigger signal commands for selecting event filters that control event marking, reviewing motion events and editing the event categories and creating new events for marking [0119-0120] [0163] – tap gesture Fig. 9G causing a trigger signal detection 931 for 504 smart phone [0167] [0298]). 

As per Claim 32 LASKA discloses The method of claim 23, further comprising generating the trigger signal in response to manipulation of a switch by a user (Figs. 7, 9G user manipulation tap gesture switch detection 931 displayed on the GUI of client device 504 smart phone [0167] [0298]). 

As per Claim 48 LASKA discloses A device, comprising (See said analysis for Claim 1): 
a trigger circuit disposed in a housing (See said analysis for Claim 1) and configured to generate a trigger signal (See said analysis for Claim 23); 
a memory disposed in the housing and configured to store data in a computer readable media (smartphone housing of client device  504 in Fig. 5, 7 CRM of the CPU 720 and memory 706 coupled by at least 708 [0119]); 
a microcontroller coupled to the trigger circuit, and the memory and configured to receive the trigger signal (in at least Fig. 7 CPU 720, memory 706, coupling 708 -  Figs. 7, 9A, 9G user UI interface 710 and web browser 724 for sending trigger signal commands for selecting event filters that control event marking, reviewing motion events and editing the event categories and creating new events for marking [0119-0120] [0163] – tap gesture Fig. 9G causing a trigger signal detection 931 for 504 smart phone [0167] [0298]), 
to reference the real-time data upon receiving the trigger signal (Fig. 7, 9A, 9G read real time data from remote sensors and monitoring devices communicated to the client device 504 – in the client/server system that include device components memory, controller, UI from user and output to at least the smartphone client 504 - data received from various sensors by way of server system for communicating remote external monitoring devices and sensor as shown in at least Fig. 1 -  [0007-0009] [0119] [0125-0127] [0163]), and to write trigger event data to the memory indicating a real time at which the trigger signal was generated (in at least Fig. 7, 9A user UI interface 710 and web browser 724 for sending trigger signal commands for selecting event filters that ; 
and a communication interface configured to output the trigger event data to an external device (Fig. 7, 9A, 9G read real time data from remote sensors and monitoring devices communicated to the client device 504 – in the client/server system that include device components memory, controller, UI from user and output to at least the smartphone client 504 - data received from various sensors by way of server system for communicating remote external monitoring devices and sensor as shown in at least Fig. 1 -  [0007-0009] [0119] [0125-0127] [0163]). 
LASKA does not disclose but FAZEL discloses a real-time clock disposed in the housing (See said analysis for Claim 1); configured to generate real-time clock data corresponding to a real time (See said analysis for Claim 1); the real-time clock (See said analysis for Claim 1):

As per Claim 49 LASKA discloses The device of claim 48, wherein the trigger circuit includes a switch configured to be operated by a user (Figs. 7, 9G tap gesture switch detection 931 displayed on the GUI of client device 504 smart phone [0167] [0298]). 

As per Claim 70 LASKA discloses The device of claim 48, wherein the housing comprises a housing of a smart phone (Fig. 7 client side module 504 is a smart phone); 
and wherein the trigger circuit includes an object displayed by a graphical user interface on an electronic display forming a portion of the smart phone (Figs. 7, 9G tap gesture object detection 931 displayed on the GUI of client device 504 smart phone [0167] [0298]). 

Claims 28, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over LASKA et al. (Pub. No:  US 2016-0316176) in view of FAZEL (Pub. No.: US 2015-0168979), as applied in Claims 1, 5-6, 16-17, 23-24, 26-27, 31-32, 48-49, 70, and further in view of CHAUDHRI et al. (US Pub. No. 2017-0336926).

As per Claim 28 LASKA discloses The method of claim 27, further comprising generating the trigger signal (See said analysis for Claim 1)
LASKA and FAZEL do not disclose but CHAUDHRI discloses identifying spoken words in the audible sounds and based on the spoken words ([0258] [1017-1018] [1673]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying spoken words in the audible sounds and based on the spoken words taught by CHAUDHRI into the system of LASKA and FAZEL because of the benefit taught by CHAUDHRI to disclose the convenience of a wearable smartwatch smart device which would be an improvement for the wearable smart device of LASKA whereby said system also includes voice recognition and transcribe spoken words and LASKA receives voice commands. FAZEL is improved by voice recognition and transcribe as an extended feature for verbal as well as tactile input commands from a user.

As per Claim 69 LASKA discloses The device of claim 48, wherein 
the trigger circuit includes an object displayed by a graphical user interface on an electronic display (Figs. 7, 9G tap gesture object detection 931 displayed on the GUI of client device 504 smart phone [0167] [0298]) 
LASKA and FAZEL do not disclose but CHAUDHRI discloses the housing comprises a housing of a smart watch ([0264]); electronic display forming a portion of the smart watch ([0264] [0797]) (The motivation that applied in Claim 28 applies equally to Claim 69).
Allowable Subject Matter
Claims 3-4 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-4 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The event marking device of claim 1, further comprising: a microphone circuit disposed in the housing, operatively coupled to the memory, and configured to continuously output audio data to a cache portion of the memory; wherein the microcontroller is configured to preserve at least a portion of the audio data in the cache portion of the memory extending from a point before receipt of the trigger circuit enablement upon each enabling of the trigger circuit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The event marking device of claim 3, wherein the microcontroller is configured to read each preserved portion of the audio data from the memory and output each preserved portion of the audio data via the communication interface when the communication interface is operatively coupled to an external device" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

For Claims 3-4, the closest prior art of record LASKA (Pub. No:  US 2016-0316176), alone or in a reasonable combination with additional prior art, does not teach a device that continuously outputs audio data to a cache portion of memory, preserve at least a portion of the audio data in the cache portion of the memory extending from a point before receipt of the trigger circuit enablement upon each enabling of the trigger circuit, or read each preserved portion of the audio data from the memory and output each preserved portion of the audio data via the communication interface when the communication interface coupled to an external device.  LASKA only teaches a trigger circuit disposed in the housing that enables a user control the electronic device, read the real-time data from the memory and output the real-time data via the communication interface when the communication interface is operatively coupled to an external device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481